       Case 4:20-cv-05238-PJH Document 38 Filed 09/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10

11
     SHIJIN VAPOR, LLC, a California          Case No. 4:20-cv-05238-PJH
12 LLC,
                                              The Hon. Phyllis J. Hamilton
13              Plaintiff,
                                              ORDER
14        v.
                                              Trial Date:       April 4, 2022
15 BOLT USA, LLC, a California LLC;           Action Filed:     July 30 ,2020
     and DOES 1-10,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                          1                      Case No. 4:20-cv-05238-PJH
                                        ORDER
       Case 4:20-cv-05238-PJH Document 38 Filed 09/09/21 Page 2 of 2




 1                                       ORDER
 2        Plaintiff Shijin Vapor, LLC (“Plaintiff”) and Defendant Bolt USA, LLC
 3 (“Defendant”) by and through their respective attorneys of record stipulated to

 4 extending the deadline to conduct mediation to October 1, 2021. Good cause

 5 appearing therefore, this Court hereby orders as follows:

 6        1.     The Parties are to have appeared and conducted mediation before the
                                              SD               ISTR
 7 Court appointed mediator, Mr. Warren Metlitzky,
                                            TE     on
                                                    ICT
                                                       September
                                                        C        17, 2021.
                                          TA




                                                                         O
                                               S




                                                                          U
                                              ED
 8




                                                                           RT
                                                                    ERED




                                          UNIT
                                                             O ORD
                                                   IT IS S
               6HSWHPEHU9




                                                                                  R NIA
 9 Dated:
                                                                             n
                                                                   Hamilto



                                          NO
                                      Hon. Phyllis
                                               Judge P J. Hamilton
                                                      hyllis J.




                                                                                 FO
10
                                           RT
                                      Judge of
                                            E R the United States  District Court




                                                                                 LI
                                               H




                                                                             A
                                                       N        C
11                                                         D IS T IC T O
                                                                 R
                                                                         F


12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2                                      Case No. 4:20-cv-05238-PJH
                                           ORDER
